DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6-9, 10-13, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Shiratori et al. (hereinafter “Shiratori”), US Pub. No. 2012/0327194, in view of Maciocci et al. (hereinafter “Maciocci”), US Pub. No. 2012/0249741.
Regarding claim 1, Shiratori teaches an enhanced reality system ([0010]), comprising: a body-mounted housing ([0040]); at least one camera mounted to the body-mounted housing, ([0014]); and a body pose module to, when executed by a processor, derive data of a user’s body pose based on the at least one image captured by the at least one camera ([0045, 0063, 0072]).
Shiratori fails to explicitly teach wherein the at least one camera being positioned to capture at least one image of a body of a user on which the body-mounted housing is mounted.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Shiratori to include the feature of Maciocci. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with increased efficiency.
Regarding claim 3, Shiratori teaches wherein the at least one camera comprises four cameras, wherein each camera comprises four cameras, wherein each camera is mounted on an arm extending away from the body-mounted housing and captures an extremity of a body of the user in three-dimensional (3D) space ([0075]).
Regarding claim 6, the combination of Shiratori and Maciocci teaches an avatar module to, when executed by the processor, render an avatar of a user’s body based on the data of a user’s body pose; and at least one display device communicatively coupled to the avatar module to receive and display the rendered avatar in an enhanced reality environment to the user and other users of the enhanced reality environment ([0075]).
Regarding claim 7, it is a method of claim 1 and is rejected on the same grounds presented above (Maciocci additionally teaches capturing at least one image in 3D space of at least one extremity of a body of a user, see [figs. 1-4; fig. 11, step 1106]).
Regarding claim 8, Shiratori teaches approximating boundaries of the avatar based on the captured image ([0075]).

Regarding claim 10, Shiratori teaches wherein deriving data of a user’s body pose in an enhanced reality system uses constraints based on natural movements of the user’s body ([0054, 0097, 0125]).
Regarding claim 11, computer program product including a computer readable storage medium that is executed by a processor with similar claims to those of claim 1 and is rejected on the same grounds presented above.
Regarding claim 12, it has similar limitations to those of claim 8 and is rejected on the same grounds.
Regarding claim 13, Maciocci teaches wherein deriving data of a user’s body pose in an enhanced reality system comprises determining a relative position and an orientation of the user’s head-mounted display (HMD) via the at least one camera (fig. 6 and accompanying text).
Regarding claim 14, Shiratori teaches wherein deriving data of a user’s body pose in an enhanced reality system used constraints based on anatomical properties and movements of the user’s body ([0054, 0097, 0125]).
Regarding claim 15, Shiratori teaches wherein deriving data of a user’s body pose in an enhanced reality system comprises using constraints based on physical real-world boundaries known to the system ([0054, 0097, 0125]).

Regarding claim 17, Shiratori teaches wherein the fiducial is a light emitting diode (LED) ([0007]).
Regarding claim 18, Maciocci teaches wherein capturing at least one image in three-dimensional space of at least one extremity of a body of user on which the body-mounted housing is mounted comprises capturing multiple extremities of the body of the user (figs. 1-4; fig. 11, step 1106).
Regarding claim 19, Maciocci teaches wherein a view in a head-mounted display used by the user of the enhanced reality system comprises an extremity of the user (figs. 1-4).
Regarding claim 20, Maciocci teaches wherein an avatar of the user depends on the clothing of the user as captured by the at least one camera (figs. 1-4).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shiratori in view of Maciocci (see above) in and further in view of Wood, US Pub. No. 2017/0293206.
Regarding claim 4, Shiratori and Maciocci fail to explicitly teach wherein the camera is coupled to the body-mounted housing via an arm extending from the body-mounted housing, and a spring-loaded dislocatable joint between the arm and the body-mounted housing to return that arm to a non-dislocated position if the arm is dislocated.
However, in the same field of endeavor, Wood teaches wherein a camera is coupled to the body-mounted housing via an arm extending from the body-mounted housing, and a spring-loaded dislocatable joint between the arm and the body-mounted housing to return that arm to a non-dislocated position if the arm is dislocated ([0052]).
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shiratori in view of Maciocci in view of Wood as applied to claim 4 above, and further in view of Shi, US Pub. No. 2016/0077581.
Regarding claim 5, Shiratori, Maciocci and Wood fail to explicitly teach a sensor to detect when the spring-loaded dislocatable joint is dislocated, wherein the body pose module disregards images captured by the camera in response to a determination that the spring-loaded dislocatable joint is dislocated based on data from the sensor.
However, in the same field of endeavor, Shi teaches a sensor to detect when the spring-loaded dislocatable joint is dislocated, wherein the body pose module disregards images captured by the camera in response to a determination that the spring-loaded dislocatable joint is dislocated based on data from the sensor ([0224, 0225, 0230]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Shiratori and Wood to include the feature of Shi. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with improved efficiency.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 
Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive. Applicant argues that prior art fails to teach “at least one camera being positioned to capture at least one image of a body of a user on which the body-mounted housing is mounted.” Examiner, respectfully, disagrees. The prior art teaches multiple cameras attached to the body of the user that work together in combination to capture an image of a body of user. The way that the image is captured, in this particular case is by using the environment.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH B LEE JR/Primary Examiner, Art Unit 2622